Citation Nr: 0023193	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-17 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for peripheral 
neuropathy involving the legs, bowels, and hands secondary to 
Agent Orange exposure.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the left arm secondary to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1965 to November 1968 and from August 1969 to January 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO).  In a January 1997 rating 
decision the RO denied service connection for peripheral 
neuropathy involving the legs, bowels, hands and arms 
secondary to Agent Orange exposure in service.  In a July 
1997 rating decision the RO denied service connection for a 
low back condition, finding that the claim was not well 
grounded.  The veteran perfected appeals of those decisions.

In a May 1980 decision the RO denied entitlement to service 
connection for any residual disability resulting from 
exposure to Agent Orange.  The veteran was notified of that 
decision and did not appeal, and the May 1980 decision became 
final.  38 U.S.C. § 4005(c) (1976).  In Nehmer v. United 
Stated Veterans' Admin., 712 F. Supp. 1404 (N. D. Cal. 1989), 
a Federal district court invalidated the regulation governing 
claims for service connection based on herbicide exposure, 
and voided all VA decisions based on that regulation.  In 
reference to the May 1980 decision, new and material evidence 
is not required, therefore, in order for VA to again address 
the issue of entitlement to service connection based on 
herbicide exposure.

In a March 1994 rating decision the RO denied entitlement to 
service connection for peripheral neuropathy of the left arm, 
and awarded service connection for peripheral neuropathy of 
the right arm as secondary to a service-connected shrapnel 
wound.  The veteran was notified of that decision and did not 
appeal, and the March 1994 decision became final.  
38 U.S.C.A. § 7105(c) (West 1991).  In June 1996 the veteran 
again claimed entitlement to service connection for 
peripheral neuropathy affecting all the extremities and the 
bowels.  In the January 1997 rating decision the RO denied 
entitlement to service connection for peripheral neuropathy 
in all the extremities and the bowels, without finding 
whether new and material evidence had been submitted 
pertaining to the claim for the left arm.  

Regardless of the RO's disposition of the claim regarding the 
left arm, the Board is precluded from considering whether 
service connection is warranted in the absence of a finding 
that new and material evidence has been submitted.  Hickson 
v. West, 12 Vet. App. 247 (1999).  Because service connection 
has been in effect for peripheral neuropathy in the right arm 
since the March 1994 decision, the RO's inclusion of both 
upper extremities in the January 1997 denial of service 
connection was in error.  The Board finds, therefore, that 
the proper issues on appeal are as shown on the title page.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a low 
back disorder is not supported by competent evidence showing 
that the back disorder is related to an in-service disease or 
injury.

2.  The RO denied entitlement to service connection for 
peripheral neuropathy of the left arm in March 1994, and that 
decision became final in the absence of an appeal.

3.  The evidence submitted subsequent to the March 1994 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran has 
peripheral neuropathy that is related to an in-service 
disease or injury, and it must be considered in order to 
fairly decide the merits of his claim.

4.  The manifestations of peripheral neuropathy were not 
documented during service or during the one year period 
following the veteran's last service in the Republic of 
Vietnam.  

5.  The medical evidence does not show that the veteran has 
peripheral neuropathy, or that his neurological complaints 
are related to an in-service disease or injury.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disorder is not well-grounded.  38 U.S.C.A. §  5107(a) 
(West 1991).

2.  The March 1994 rating decision in which the RO denied 
entitlement to service connection for peripheral neuropathy 
of the left arm is final, new and material evidence has been 
submitted, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (1999).

3.  Peripheral neuropathy involving the legs, bowels, hands, 
and left arm was not incurred in or aggravated by service, 
nor may the disorder be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1116, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (1999).  






(continued on next page)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Back Disorder

Factual Background

The service medical records show that the veteran was 
involved in a motor vehicle accident in April 1971, resulting 
in fractures of the 7th and 8th ribs and a partial shoulder 
separation.  The service medical records make no reference to 
any complaints or clinical findings pertaining to a back 
injury.  During his November 1971 separation examination he 
responded negatively to the question of recurrent back pain, 
and examination of the spine was normal.

The veteran initially claimed entitlement to VA compensation 
benefits in May 1969, at which time he made no reference to 
having incurred a back injury in service.  He again claimed 
entitlement to compensation benefits in February 1980, but 
did not indicate that he had incurred a back injury in 
service.  The RO provided him a VA examination in April 1980, 
which resulted in no indication of a back disorder by 
complaint or examination.  Examination of the back was noted 
as normal on an Agent Orange examination in April 1980.

In conjunction with a March 1983 VA examination the veteran 
listed 22 separate complaints, but did not register any 
complaints pertaining to the back.

A December 1990 private treatment record shows that the 
veteran complained of having back pain for the previous two 
months.  Another physician found in September 1991 that he 
had some point tenderness over the left sacroiliac joint, and 
that he could have low back pain and early sciatic nerve 
involvement either from disc disease or arthritis.  

A July 1996 VA treatment record indicates that the veteran 
complained of having low back pain since 1966 with exercise.  
An X-ray study at that time showed degenerative disease of 
the lumbar spine with a strong probability of a ruptured disc 
at L5-S1, and subsequent studies revealed degenerative disc 
disease with disc bulges at L2-L3, L4-L5, and L5-S1.  A 
November 1996 record shows that the veteran had complained of 
progressive back pain for the previous four to five years.  
In December 1996 he gave a history of lower back pain for the 
previous 20 years.  The VA treatment records show that he 
continued to received treatment for the low back disorder, 
but provide no etiology for the disorder.

In an October 1998 hearing the veteran described the motor 
vehicle accident that occurred in April 1971, and stated that 
he began receiving treatment for his back at that time and 
that he continued to receive treatment for back pain 
throughout the remainder of service.  He later stated that 
although he received treatment for the ribs that he fractured 
in the motor vehicle accident, the treating physicians made 
no findings pertaining to the back.  He stated that an X-ray 
examination in April 1971 showed no abnormalities.  He also 
stated that he had concluded that his back had been injured 
during the accident by reviewing his records in order to find 
out why he was having back pain, in the absence of any sort 
of industrial accident.  He testified that after service he 
did not again receive treatment for his back complaints until 
approximately 1976.  He also testified that since his 
discharge from service he had been employed as a truck 
driver, in which he was required to load and unload 50-pound 
bags from a truck.

Analysis

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is presumed to be true unless 
inherently incredible or beyond the competence of the person 
making the assertion.  See Hensley v. West, 212 F.3d 1255 
(Fed. Cir. 2000).

The veteran has submitted evidence showing that he has 
degenerative disc disease of the lumbosacral spine.  Although 
his testimony is unclear as to whether he actually 
experienced any back problems following the April 1971 motor 
vehicle accident, for the purpose of determining whether his 
claim is well grounded the Board will assume that he has 
presented lay evidence of back symptoms during service.  The 
Board finds, therefore, that the first and second Caluza 
elements have been satisfied.  Caluza, 7 Vet. App. at 506.  

The veteran has not, however, presented any competent 
evidence showing that the currently diagnosed back disorder 
is related to an injury or disease that occurred during 
service.  See Voerth v. West, 13 Vet. App. 118 (1999) (the 
veteran's assertion that a current disability was caused by 
an in-service injury is not probative of a nexus to service).  
His assertions to that effect are not probative because as a 
lay person he is not competent to provide evidence of the 
etiology of a medical disorder.  Grottveit, 5 Vet. App. 
at 93.  In addition, he has not provided medical evidence 
showing that the symptomatology that he claims to have 
experienced since the April 1971 accident is related to the 
current diagnosis.  See Hodges v. West, 
13 Vet. App. 287 (2000) (the veteran is not competent to 
provide evidence that his post-service symptoms are related 
to the current diagnosis).  The Board finds, therefore, that 
the third Caluza element has not been satisfied, and that in 
the absence of medical evidence of a nexus between the 
currently diagnosed disorder and an in-service disease or 
injury, the claim of entitlement to service connection for a 
low back disorder is not well grounded.

The veteran's representative contends that pursuant to the 
Veterans Benefits Administration Manual M21-1 (M21-1), VA has 
a duty to assist him in developing the evidence relevant to 
his claim, regardless of whether the claim is well grounded.  
The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
requests that the claim be remanded in order to fulfill this 
duty to assist.  

In Morton v. West, 12 Vet. App. 477 (1999), the Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) held that the Manual M21-1 provisions 
pertaining to the development of claims prior to a finding of 
well groundedness are interpretive, in that they do not 
relate to whether a benefit will be allowed or denied, nor do 
they impinge on a benefit or right provided by statute or 
regulation.  The Court found that the Manual M21-1 provisions 
constituted "administrative directions to the field 
containing guidance as to the procedures to be used in the 
adjudication process," and that the policy declarations did 
not create enforceable rights.  The Court also found that 
interpretive provisions that are contrary to statutes are not 
entitled to deference, and that in the absence of a well-
grounded claim VA could not undertake to assist a veteran in 
developing the facts pertinent to the claim.

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 
2 Vet. App. 8, 14 (1991).  The Board has determined, 
therefore, that, in the absence of a well-grounded claim, VA 
has no duty to assist the veteran in developing his case.

Although VA is under no duty to assist the veteran in the 
absence of a well-grounded claim, VA may, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

II.  Service Connection for Peripheral Neuropathy

Factual Background

The veteran's service records show that he served in Vietnam.  
In April 1980 the RO asked the National Personnel Records 
Center (NPRC) for verification of the veteran's exposure to 
herbicides, and the NPRC replied that the veteran's military 
records did not have any entries which reflected exposure to 
herbicides.  In multiple statements and hearing testimony the 
veteran claimed to have been exposed to Agent Orange while 
working as a medic in an infantry unit and bathing in 
contaminated waters.

As shown above, the veteran claimed entitlement to VA 
compensation benefits in May 1969 and February 1980, at which 
times he made no reference to any neurological impairments.  
In April 1980 the RO provided him an Agent Orange 
examination, as the result of which his neurological system 
was found to be normal without any notation of neuropathy, or 
any evidence of a link between any current complaints and 
exposure to Agent Orange.  He underwent a VA medical 
examination in March 1983, during which he did not describe 
any neurological complaints.

In December 1991 the veteran filed a claim for nerve damage 
as a result of Agent Orange exposure.  With this claim he 
submitted private treatment records showing that in January 
1991 he had complained of intermittent pain and numbness in 
the left arm and the third, fourth, and fifth fingers of the 
left hand that began seven to 10 days previously.  At that 
time his complaints were assessed as impingement syndrome or 
ulnar nerve syndrome.  He was referred for a neurological 
evaluation, and in a February 1991 report the neurologist 
stated that one month previously the veteran had developed 
numbness in the left arm and the third, fourth, and fifth 
fingers when driving.  He also experienced pain in the left 
upper arm and shoulder.  He had been driving a semi-truck 300 
miles a day for four days each week, operating heavy 
equipment to load the truck, and lifting 50 pound bags of 
crushed glass.  

The neurologist found that the neurological examination was 
normal, with normal sensation and motor functioning.  Nerve 
conduction studies (NCS) and electromyography (EMG) of the 
left upper extremity revealed evidence of left ulnar 
neuropathy, which the physician attributed to a probable 
neuropractic lesion, and a possible early sensory neuropathy.

During a January 1992 VA examination the veteran reported 
having tingling and numbness in the arms.  Examination 
resulted in an impression of sensory deficit and weakness in 
the right arm, for which the RO granted service connection in 
March 1994 as a residual of a shell fragment injury.

Based on the evidence shown above, in the March 1994 rating 
decision the RO denied entitlement to service connection for 
nerve damage to the left arm as secondary to Agent Orange 
exposure.

VA treatment records indicate that the veteran underwent an 
evaluation in July 1996 in the Agent Orange Registry clinic, 
at which time he reported having peripheral neuropathy.  He 
also complained of a five-year history of joint pain, and 
reported having been told by a neurologist five years 
previously that the pain was due to peripheral neuropathy.  
He complained of numbness and weakness in the hands and feet.  
On examination the deep tendon reflexes were equal and 
active, and the physician found no evidence of a 
neuromuscular deficit.  The physician provided an assessment 
of apparent peripheral neuropathy in all extremities, 
consider secondary to degenerative arthritis of the cervical 
and lumbar spine, consider multiple sclerosis, and consider 
diabetes mellitus.  In August 1996 the physician provided an 
assessment of probable peripheral neuropathy in all 
extremities, questionably secondary to Agent Orange exposure.  
That assessment was not based on the results of an EMG or NCS 
evaluation.  The veteran was then referred for a neurological 
evaluation, in which referral the VA physician stated that 
the veteran had reported having been given the diagnosis of 
peripheral neuropathy in all extremities by a private 
neurologist.

The report of the August 1996 neurological evaluation 
indicates that the veteran reported having had extensive 
exposure to Agent Orange while serving in Vietnam.  He also 
reported having experienced numbness, tingling, pain, and 
weakness in the hands and arms since 1968.  The neurologist 
described the examination as normal, with the exception of 
the sensory examination.  In the testing the veteran 
subjectively responded that he had no position sense in the 
wrists and fingers, which the examiner characterized as 
functional, in that the veteran was able to touch his finger 
to his nose with his eyes closed.  Light touch and vibratory 
sensation was lost below the shoulders and reduced from the 
knees to the toes.  Apparently based on the reported loss of 
sensation, the neurologist provided a diagnosis of peripheral 
neuropathy, sensory, of unknown cause.  

In an August 1996 medical report the Registry physician 
stated that the veteran was under his care for evaluation and 
treatment of a suspected herniated disc at L5-S1 with 
bilateral lower extremity neuropathy, and peripheral 
neuropathy of the upper extremities, suspected as secondary 
to Agent Orange exposure.  An EMG study of the left lower 
extremity in September 1996 was shown to be normal.  

In October 1996 the Registry physician noted that the 
neurologist in August 1996 had confirmed the diagnosis of 
peripheral neuropathy, and found that the disorder was 
probably secondary to Agent Orange exposure.  In a November 
1996 referral to the neurosurgery clinic the physician 
indicated that the veteran had a history of "peripheral 
neuropathy" (quotes in original), and noted that a recent EMG 
was normal.

In November 1996 the RO provided the veteran a VA 
neurological examination, during which he complained of 
progressive numbness in his right arm, his hands, and his 
feet, and constipation, which he attributed to peripheral 
neuropathy.  He also reported having undergone an EMG two 
months previously that was positive for peripheral 
neuropathy, which assertion is not supported by the evidence.  
On examination he was able to move about the room, hop on 
either foot, heel and toe walk, squat, and rise normally.  
Deep tendon reflexes in the upper and lower extremities were 
2+/2+, and motor strength was 5/5 throughout.  The examiner 
noted hypesthesia to light touch and pin prick in a glove and 
stocking distribution and hypesthesia on the palmer surface 
of the left hand.  The examiner did not provide a diagnosis, 
but referred to the diagnosis of peripheral neuropathy 
reported by the veteran.  

In a June 1997 hearing the veteran testified that while 
serving in Vietnam he bathed in the rivers when he was out in 
the field, which he believed to have been contaminated with 
Agent Orange.  He stated that he experienced numbness and 
tingling in both hands during service and for 20 years since 
then.  He also stated that a physician examined him due to 
the numbness while in service, but did not indicate that any 
abnormality was found.  He also testified that he went to see 
private doctors after he was separated from service, but that 
none of the doctors could tell him what was wrong.  He 
further testified that he had problems with constipation, 
which the VA Registry physician had told him could be a 
manifestation of peripheral neuropathy.  

At the hearing he presented a December 1996 report from the 
VA Registry physician in which the physician stated that the 
veteran was receiving treatment for peripheral neuropathy 
involving both lower extremities.  In that report the 
physician did not provide the etiology for the disorder, but 
in a February 1998 treatment record the physician indicated 
that the peripheral neuropathy was secondary to Agent Orange 
exposure.  

In March 1998 the RO asked the VA medical center (MC) to 
provide the veteran an examination by a board of two 
neurologists for the purpose of determining whether he had 
peripheral neuropathy.  The request for the examination 
indicates that the veteran claimed entitlement to 
compensation for peripheral neuropathy as secondary to 
herbicide exposure in Vietnam, and that he had presented 
evidence from a VA physician supporting his claim.  The RO 
noted that no statistical studies had shown a relationship 
between herbicide exposure and chronic peripheral neuropathy.

In conducting the examination the neurologists noted that the 
veteran reported a history of peripheral neuropathy, which he 
had attributed to Agent Orange exposure.  He also reported 
having been exposed to Agent Orange while in Vietnam by 
bathing in water contaminated by the chemical, and that in 
1969, shortly after the exposure, he experienced tingling and 
numbness in his right arm and hand that progressively 
worsened and spread to all four extremities.  He described 
the numbness as being in a stocking and glove distribution 
affecting the entire legs and arms.  

On examination there was no evidence of atrophy or percussion 
myatonia.  Strength was 5/5 throughout and his deep tendon 
reflexes were 2/4 throughout the knees, ankles, biceps, 
brachioradialis, and triceps.  There was no palpable nerve 
hypertrophy.  On sensory examination the veteran had diffuse 
loss of all modalities (vibration, proprioception, pinprick 
and temperature) in all four extremities.  The examiners 
observed that he was able to walk with a normal gait, stand 
on his heels and toes with his eyes closed without 
difficulty, and hop on each foot, and that the Romberg sign 
was negative.  The impression of the examiners was as 
follows:

The patient with complaints of diffuse 
sensory loss with only subjective 
findings on physical examination.  The 
patient states he has been disabled by 
these problems.  On examination, though, 
we can only find subjective loss of all 
modalities in the presence of normal deep 
tendon reflexes.  There is no evidence 
for a demyelinating large fiber 
neuropathy which would explain his loss 
of proprioception and vibration.  In 
addition, the fact that the patient is 
able to hop and stand with his feet 
together with his eyes closed, would 
indicate that proprioception is indeed 
intact.  The loss of pinprick and 
temperature may be due to a small fiber 
neuropathy which would not affect 
reflexes.  It is in a diffuse 
distribution affecting both legs and at a 
level on the spine to T10 and then 
recurring in both arms to where they meet 
the shoulder girdle which is a 
nonanatomical distribution.  Previous MRI 
of this gentleman's spine has shown only 
L5-S1 disk herniation with neuro-
foraminal compromise bilaterally, 
symptoms of which are not in evidence on 
examination at this time.  An 
electromyogram was negative.  The patient 
states he has had two nerve conduction 
studies done in the last year which he 
believes were abnormal, but 
unfortunately, we cannot find those 
reports in the patients' chart.

An examiners requested EMG and NCS of the upper and lower 
extremities in order to confirm whether he had peripheral 
neuropathy.  The EMG and NCS examinations, which were 
performed in May 1998, showed that all nerves were normal.  
Following review of the EMG and NCS reports the examiners 
found that there was no objective electrical evidence for 
large fiber neuropathy or radiculopathy.  The examiners 
further commented that the veteran could have a small fiber 
neuropathy, which could not be electrically tested, although 
this would only cause a loss of pain and temperature 
sensation and not explain the reported loss of proprioception 
and vibration.  

New and Material Evidence Pertaining to 
Peripheral Neuropathy of the Left Arm

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.1103.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits.  Prior to adjudicating the substantive merits of the 
claim, the Board must fulfill the duty to assist the veteran 
in developing the facts of the case.  See Winters v. West, 12 
Vet. App. 203 (1999), rev'd on other grounds, Winters v. 
Gober, No. 99-7108 (Fed. Cir. July 26, 2000).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board has reviewed the evidence submitted subsequent to 
the March 1994 rating decision and finds that new and 
material evidence has been submitted regarding service 
connection for peripheral neuropathy of the left arm.  The 
medical reports from the VA Registry physician indicating 
that the veteran has peripheral neuropathy in the left arm 
due to Agent Orange exposure is new, in that that information 
was not considered by the decisionmakers in March 1994.  That 
medical evidence is also material, in that it bears directly 
and substantially on the issue on appeal, that being whether 
the veteran has a neurological impairment of the left arm 
that is related to service.  For these reasons the Board 
finds that new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
peripheral neuropathy of the left arm, and the claim is 
reopened.  

The RO conducted a de novo adjudication of the claim in 
January 1997, without considering the issue of new and 
material evidence.  The RO also provided the veteran with the 
laws and regulations pertaining to service connection, and 
the veteran submitted arguments and evidence on that issue.  
Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Board further 
finds, therefore, that it may consider the substantive merits 
of the claim without prejudice to the veteran.  See Bernard v 
Brown, 4 Vet. App. 384 (1993) (after a finding that new and 
material evidence has been submitted, the Board may proceed 
with a decision on the merits only if such action is not 
prejudicial to the veteran).

Service Connection

The Board concludes that the veteran's claim for service 
connection for peripheral neuropathy is well grounded because 
he has submitted competent medical evidence showing that he 
currently has a medical diagnosis of disability that is due 
to Agent Orange exposure.  Brock v. Brown, 10 Vet. App. 155 
(1997).  He has also presented lay evidence of having been 
exposed to Agent Orange while serving in Vietnam, which is 
presumed to be true for the purpose of determining whether 
the claim is well grounded.  Pearlman v. West, 11 Vet. App. 
443 (1998).  VA has a duty, therefore, to assist him in the 
development of the facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); see also Epps, 9 Vet. App. at 341.  The relevant 
evidence consists of the service records, VA and private 
treatment records, the reports of VA examinations in November 
1996 and March 1998, and the veteran's statements.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in the development of 
the facts of his case.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period and who develops one of the 
diseases listed in 38 C.F.R. § 3.309(e) will be presumed to 
have been exposed to an herbicide agent during that service.  
38 U.S.C.A. § 1116; Chase v. West, 13 Vet. App. 413 (2000) 
(per curiam).  When such a veteran develops acute or subacute 
peripheral neuropathy, which has been shown to be caused by 
exposure to Agent Orange, to a degree of 10 percent or more 
within one year following his last day of service in Vietnam, 
the disorder shall be presumed to have been incurred during 
service.  38 C.F.R. §§ 3.307, 3.309(e).  In addition, the 
United States Court of Appeals for the Federal Circuit has 
held that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  Brock, 
10 Vet. App. at 160.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

As an initial matter, the Board notes that acute and subacute 
peripheral neuropathy, to which the presumption of service 
connection applies based on herbicide exposure, is defined as 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 
2.  The veteran is claiming service connection for a disorder 
that is currently manifest, more than 25 years after he was 
last in Vietnam.  None of the medical evidence characterizes 
the disorder as acute or subacute peripheral neuropathy.  The 
Board finds, therefore, that the disorder for which the 
veteran is claiming service connection is not acute or 
subacute peripheral neuropathy, and that the presumption of 
service connection does not apply to the claimed disorder.  
38 C.F.R. § 3.307.

Service connection may, nevertheless, be established by 
direct means by evidence showing that the veteran currently 
has a medical disorder that is related to an in-service 
disease or injury, including herbicide exposure.  Brock, 10 
Vet. App. at 160.  He has presented medical evidence 
indicating that he currently has peripheral neuropathy due to 
exposure to Agent Orange.  For the reasons shown below, the 
Board finds that that evidence is not probative of service 
connection.

The service medical records are silent for any complaints or 
clinical findings pertaining to a neurological impairment of 
the extremities.  The veteran had numerous contacts with VA 
from May 1969 to December 1991, including multiple 
examinations, during which he made no reference to any 
neurological problems with the extremities and no relevant 
abnormalities were found on examination.  The Board finds, 
therefore, that his testimony indicating that he has had 
numbness and tingling in the extremities since 1968 is not 
credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) (the Board is entitled to discount the credibility 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence).

In addition, the service records do not document any exposure 
to Agent Orange.  The RO asked the NPRC to provide any 
documentation available of the veteran's exposure to Agent 
Orange, but no such evidence was found.  Although his lay 
evidence of having been exposed to Agent Orange in Vietnam is 
presumed to be true for establishing a well grounded claim, 
his assertions are not probative of such exposure in 
determining the substantive merits of the claim.  Evans v. 
West, 12 Vet. App. 22 (1998).  The presumption of herbicide 
exposure for Vietnam veterans applies only to those veterans 
who develop one of the diseases shown in 38 C.F.R. 
§ 3.309(e).  McCartt v. West, 12 Vet. App. 164 (1999).  The 
veteran does not have one of the diseases shown in 38 C.F.R. 
§ 3.309(e), and he has provided no other documentation of 
having been exposed to Agent Orange.  Because the claim must 
be denied on other grounds, the Board finds that additional 
development to determine whether the veteran was in fact 
exposed to Agent Orange in service is not warranted.

According to the medical evidence, the veteran initially 
developed numbness in an extremity in January 1991, which 
began seven to ten days previously.  Following diagnostic 
testing, the physician at that time provided a diagnosis of 
ulnar neuropathy of the left upper extremity due to a nerve 
lesion and a possible early sensory neuropathy.  The 
physician did not provide a diagnosis of peripheral 
neuropathy, nor did he diagnosis any type of neurological 
impairment pertaining to the other extremities or the bowels.  
His assessment of a possible early sensory neuropathy was not 
confirmed on subsequent diagnostic studies.

During the July 1996 evaluation in the Agent Orange Registry 
clinic, the veteran reported having been given the diagnosis 
of peripheral neuropathy five years previously.  The 
contemporaneous medical evidence shows that the neurologist 
in 1991 did not render a diagnosis of peripheral neuropathy.  
On examination in 1996 his neurological complaints were 
subjective, in that he responded that he was unable to 
perceive stimulation on testing.  The physician found no 
objective evidence of a neuromuscular deficit.  The 
neurologist in August 1996 also based the diagnosis of 
peripheral neuropathy on the veteran's subjective response to 
stimulation, after having been informed that a private 
neurologist had rendered a diagnosis of peripheral 
neuropathy.  The neurologist noted that the veteran's 
assertion of having no position sense in the wrists and 
fingers was only functional, in that he was able to touch his 
finger to his nose with his eyes closed.  The term 
"functional" is defined as "not organic in origin, denoting a 
disorder with no known or detectable organic basis to explain 
the symptoms."  Stedman's Medical Dictionary (online 
edition). 

The medical opinions provided by the VA Registry physician 
and the neurologist in August 1996 were based on the 
veteran's subjective complaints, without any objective 
evidence of nerve pathology, following his reported history 
of having been given the diagnosis of peripheral neuropathy 
by a private neurologist.  For these reasons the Board finds 
that those opinions are of low probative value.  See Godfrey 
v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is not 
required to accept doctors' opinions that are based on the 
veteran's reported history).

The neurology examination in March 1998 was conducted by a 
board of two neurologists, it included objective diagnostic 
testing, and the examiners reviewed the evidence in the 
claims file and medical chart in conjunction with the 
examination.  The Board finds, therefore, that the report of 
the examination is highly probative in determining whether 
the veteran has peripheral neuropathy that is related to 
service.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (a 
medical opinion that is based on review of the objective 
evidence of record is more probative than an opinion that is 
based on the veteran's reported history).  

As a result of the examination, EMG and NCS testing, and 
review of the evidence, the neurologists did not find that 
the veteran has peripheral neuropathy.  The neurologists 
indicated that the results of the NCS would disclose whether 
the veteran had peripheral neuropathy, and the results of the 
NCS were normal.  The examiners found that the veteran might 
have a small fiber neuropathy, which is not detectable by 
electronic testing, but that such a diagnosis was not 
compatible with his subjective complaints.  In any event, the 
examiners did not indicate that the small fiber neuropathy 
was related to an in-service disease or injury, including 
exposure to Agent Orange.  The Board finds, therefore, that 
the preponderance of the evidence shows that the veteran does 
not have peripheral neuropathy or any other neurological 
impairment that is related to service.


ORDER

The claim of entitlement to service connection for a low back 
disorder is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for peripheral neuropathy 
of the left arm is reopened.

The claim of entitlement to service connection for peripheral 
neuropathy involving the legs, left arm, bowels, and hands 
secondary to Agent Orange exposure is denied. 



		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 

